Citation Nr: 1623361	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Army from June 1983 to February 1990. She had a period of inactive service from November 1982 to June 1983, prior to her active duty start date.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Decatur, Georgia, Regional Office (RO), which denied service connection for a seizure disorder (claimed as epilepsy). In December 2009, the Board remanded the case to the RO for additional action. In July 2010, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the Atlanta, Georgia, RO. A hearing transcript is in the record. In October 2010, the Board, in pertinent part, remanded the case to the RO for additional action. In July 2012, the Board denied service connection for a seizure disorder. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).

In July 2013, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the July 2012 Board decision; and remanded the Veteran's appeal to the Board. In September 2013, the Board remanded the case to the RO for additional action.

In August 2015, the Veteran was informed that the Veterans Law Judge who had conducted her July 2010 Board hearing had retired and she, therefore, had a right to an additional hearing before a different Veterans Law Judge. The Veteran did not respond and, therefore, was presumed to not want another hearing. In October 2015, the Board remanded the case to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.





REMAND

In November 2014, the Veteran was afforded a VA seizure disorders (epilepsy) examination. In discussing the Veteran's in-service complaints of headaches and dizziness, the examiner noted that the Veteran was "seen once (date not clear) for dizziness of 3 days" and once by optometry for headaches. This is an inaccurate reflection of the record.  A review of the Veteran's service treatment records shows that in February 1987, she complained of dizziness and headaches.  In November 1987, the Veteran again complained of dizziness.  The Veteran complained of headaches in March 1988; she was diagnosed with simple astigmatism.  An eye examination in August 1988 shows that she complained of headaches followed by blurred vision. When VA undertakes to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, an additional medical opinion is necessary to determine whether these symptoms were an early manifestation of or related to her later-diagnosed seizure disorder.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the November 2014 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA seizure disorders examination. All indicated tests and studies should be accomplished and the findings reported in detail. 

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's current seizure disorder is etiologically-related to her active service complaints of headaches, dizziness, and blurred vision, and/or otherwise originated during active service.

In rendering an opinion, the examiner should expressly address the following:

a.  Was the Veteran's seizure disorder diagnosed in 2002-03 related to her in-service reports of headaches, dizziness, and blurred vision?

b.  Were the Veteran's in-service reports of headaches, dizziness, and blurred vision early manifestations or symptoms of her current seizure disorder?

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




